Citation Nr: 0732739	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-15 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to June 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  


FINDINGS OF FACT

1.  In September 1993, the RO issued a decision which denied 
the veteran's initial claim seeking service connection for 
post-traumatic stress disorder (PTSD).  Although provided 
notice of this decision, the veteran did not perfect an 
appeal thereof. 

2.  Evidence associated with the claims file since the 
September 1993 RO decision is cumulative or redundant, and 
does not raise a reasonable possibility of substantiating the 
veteran's claim for entitlement to service connection for 
PTSD.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in April 2002 advised the veteran of the 
foregoing elements of the notice requirements.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and his identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that VA 
did not provide the veteran with a medical examination, but 
finds that an examination was not required in this case.  VA 
is only required to provide medical examinations or obtain 
medical opinions in certain circumstances.  38 U.S.C.A. 
§5103A (d); 38 C.F.R. § 3.159(c)(4).  For claims to reopen 
previously disallowed claims, a medical examination need not 
be provided unless new and material evidence has been 
presented.  Id.  

Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini, 18 Vet. 
App. at 112.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the 
Board will proceed with appellate review.

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the September 1993 
rating decision is the last final disallowance, the Board 
must review all of the evidence submitted since that action 
to determine whether the veteran's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If 
new and material evidence is presented with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  

In a September 1993 rating decision, the RO denied service 
connection for PTSD because there was no diagnosis of PTSD.  
The veteran did not file a notice of disagreement.  The RO 
decision is final based on the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2006).  In December 
2001, the veteran filed a claim to reopen his claim of 
entitlement to service connection for PTSD.  In a June 2004 
rating decision, the RO found no new and material evidence 
because the evidence did not show a diagnosis of PTSD.  The 
veteran timely appealed this decision.

Since the last final decision regarding the veteran's claim 
for service connection for PTSD in September 1993, the RO has 
received additional post-service medical records.  Although 
new, this evidence is not material in that it fails to 
provide a diagnosis of PTSD.  Specifically, a review of these 
records revealed diagnoses of alcohol dependence, depressive 
disorder, dementia due to head trauma, and personality 
disorder.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2006); a link, established by medical 
evidence, between the veteran's current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2006).  While this evidence is new, it is not material in 
that it fails to establish that the veteran has a current 
diagnosis of PTSD related to his military service.  
Accordingly, these records do not raise a reasonable 
possibility of substantiating the veteran's claim for service 
connection.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the September 1993 unappealed RO 
decision which denied service connection for PTSD.  Thus, the 
claim for service connection for PTSD is not reopened, and 
the RO's September 1993 decision remains final.

As new and material evidence to reopen a finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for PTSD is not 
reopened.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


